Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 1 of 28 PageID #: 543


                                                                               1


  1                          UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK
  2
       - - - - - - - - - - - - - - - X
  3
                                            :
  4    RISEBORO COMMUNITY                   : 18-CV-07261 (RJD)
       PARTNERSHIP, INC.,                   :
  5                                         :
                    Plaintiff,              :
  6                                         : United States Courthouse
                                            : Brooklyn, New York
  7          -against-                      :
                                            :
  8                                         : Tuesday, November 26, 2019
                                            : 11:00 a.m.
  9    SUNAMERICA HOUSING FUND NO.          :
       682, et al.,                         :
 10                                         :
                    Defendants.             :
 11

 12
       - - - - - - - - - - - - - - - X
 13

 14          TRANSCRIPT OF CIVIL CAUSE FOR PRE-MOTION CONFERENCE
                   BEFORE THE HONORABLE RAYMOND J. DEARIE
 15                  UNITED STATES SENIOR DISTRICT JUDGE

 16
                               A P P E A R A N C E S:
 17
       For the Plaintiff:        GOLDSTEIN HALL, PLLC
 18                                 80 Broad Street
                                    Suite 303
 19                                 New York, New York 10004
                                 BY:BRIAN J. MARKOWITZ, ESQ.
 20                                 DAVID GOLDSTEIN, ESQ.

 21
       For the Defendants:       NIXON PEABODY, LLP
 22                                 799 9th Street, NW
                                    Suite 500
 23                                 Washington, DC 20001-5327
                                 BY:LOUIS E. DOLAN, ESQ.
 24

 25



                       SAM        OCR     RMR      CRR      RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 2 of 28 PageID #: 544


                                                                                                               2


  1
                               A P P E A R A N C E S:                     (Continued)
  2

  3

  4    For the Defendants:                    NIXON PEABODY, LLP
                                                 55 West 46th Street
  5                                              24th Floor
                                                 New York, New York 10036-4120
  6                                           BY:SHELBY NACE, ESQ.

  7

  8

  9

 10

 11

 12    Court Reporter:                Stacy A. Mace, RMR, CRR, RPR
                                      Official Court Reporter
 13                                   E-mail: SMaceRPR@gmail.com

 14    P r o c e e d i n g s r e c o r d e d b y c o m p u t e r i z e d s t e n o g r a p h y.   Transcript
       p r o d u c e d b y C o m p u t e r- a i d e d T r a n s c r i p t i o n.
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                SAM           OCR            RMR          CRR           RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 3 of 28 PageID #: 545


                                       Proceedings                               3


  1                               (In open court.)

  2                THE COURTROOM DEPUTY:      All rise.

  3                (Judge RAYMOND J. DEARIE entered the courtroom.)

  4                THE COURTROOM DEPUTY:      I am going to ask the

  5    attorneys please to come up to the podium.

  6                We are on this morning for a pre-motion conference.

  7    This is Riseboro Community versus SunAmerica Housing, Docket

  8    Number 18-CIV-7261, assigned to Judge Dearie and Magistrate

  9    Judge Scanlon.

 10                Can I ask the attorneys please to note their

 11    appearance, beginning with counsel for plaintiff?

 12                Why don't you come up here.        Thank you.

 13                MR. GOLDSTEIN:      David Goldstein from Goldstein Hall,

 14    PLLC, 80 Broad Street, Suite 303, New York, New York 10004.

 15                THE COURT:    Welcome.

 16                MR. GOLDSTEIN:      Thank you, Your Honor.

 17                MR. DOLAN:    Good morning, Your Honor.        My name is

 18    Louis Dolan.    Nice to see you again.        I represent to

 19    SunAmerica Housing Fund No. 681 and SLP Housing, I, LLC.            I'm

 20    with the law firm of Nixon Peabody from Washington, D.C.

 21                And Your Honor has graciously granted my ability to

 22    appear in this matter on a pro hac vice motion.            Thank you.

 23                THE COURT:    You're welcome.      I would have granted

 24    your appearance to appear by telephone too, but it is nice to

 25    see you in person.



                       SAM       OCR        RMR      CRR    RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 4 of 28 PageID #: 546


                                       Proceedings                              4


  1                MR. DOLAN:    I understand that, Your Honor, that that

  2    was one of my options, and I appreciate the opportunity to

  3    appear in person.

  4                MR. GOLDSTEIN:      Your Honor, if I may just be heard.

  5                THE COURT:    Let the lady introduce herself.

  6                MR. GOLDSTEIN:      Oh, I'm sorry.

  7                MS. NACE:    Good afternoon, Your Honor.        My name is

  8    Shelby Nace on behalf of defendant SunAmerica and SLP Housing

  9    with Nixon Peabody, the New York office.

 10                THE COURT:    Yes, sir.

 11                MR. GOLDSTEIN:      Yes, I'm sorry, Your Honor.

 12                My partner Brian Markowitz, who is the lead counsel

 13    on this, is not here right now.          I am just merely here as a --

 14                THE COURT:    So you are stuck.

 15                MR. GOLDSTEIN:      I am kind of stuck.     I wanted to see

 16    if I could reach him, if that's possible.           If I could get five

 17    minutes.    My cell phone is downstairs.

 18                THE COURT:    Your cell phone is downstairs?

 19                MR. GOLDSTEIN:      Yes.    I haven't been in federal

 20    court in about 15 years, Your Honor.          I don't -- I'm a

 21    transactional attorney.      I don't litigate.      So I don't have

 22    the standard attorney ID to appear in court.          I apologize

 23    about that.

 24                THE COURT:    It's all right.

 25                THE COURTROOM DEPUTY:        Sir, if you give me --



                       SAM       OCR          RMR    CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 5 of 28 PageID #: 547


                                       Proceedings                              5


  1                THE COURT:    Did you expect to have him here?

  2                MR. GOLDSTEIN:      Yes.    He was supposed to be here,

  3    yes.

  4                THE COURT:    Where are you going, Ellie?

  5                THE COURTROOM DEPUTY:        I am going to get his phone

  6    so he can call his partner.

  7                MR. GOLDSTEIN:      Just to find out what happened.      I

  8    apologize, Your Honor.      I could attempt to argue.

  9                THE COURT:    I was about to apologize to you folks

 10    for getting on the bench two minutes late because I generally

 11    am very prompt.

 12                Well, we will give him a few minutes.          I have got to

 13    get moving, I have another matter.

 14                To me, looking at these papers, there is one

 15    fundamental question that dominates the scene here.           I don't

 16    know about malicious interference with contractual relations,

 17    I mean that seems like a bunch of nonsense to me, frankly.

 18    That is not a ruling.      Somebody has a view as to the

 19    interpretation of a contract, brings a lawsuit seeking a

 20    declaration.    That, to me, does not add up to malicious

 21    interference.    But what dominates here is this so-called right

 22    of first refusal.

 23                Once that issue is resolved, this case is going to

 24    resolve itself, right?

 25                MR. GOLDSTEIN:      That is correct.



                       SAM       OCR          RMR    CRR    RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 6 of 28 PageID #: 548


                                       Proceedings                             6


  1                THE COURT:    So why don't we just simply limit

  2    ourselves, let's brief that question and get it resolved.

  3                Does that make sense?

  4                MR. DOLAN:    Yes, Your Honor.

  5                THE COURT:    We are making progress here.        I don't

  6    want to get you in Dutch with your partner, but there is not

  7    much to talk about.

  8                What is the authority, we had this discussion once

  9    before, what is the authority for abandoning the express

 10    language of the contract in favor of a discussion as to the

 11    motivations behind these transactions, tax-wise, et cetera?

 12                I mean fundamental contract interpretation, unless I

 13    am missing something, is you take the language.            If it's clear

 14    on its face, that is the end of it.        That is sort of where I

 15    am coming out here.

 16                MR. DOLAN:    From the defendants' point of view, we

 17    agree with Your Honor.

 18                THE COURT:    I am shocked to hear that.

 19                MR. DOLAN:    And that position, of course, is

 20    supported also by the language of the contract, which says

 21    that 1605 is the fully integrated agreement and memorializes

 22    the agreement of the parties, to the exclusion of any other

 23    understandings or materials, unless they form a part of this

 24    contract.    And they simply do not.

 25                MR. GOLDSTEIN:      So, Your Honor, granted I'm not a



                       SAM       OCR       RMR       CRR    RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 7 of 28 PageID #: 549


                                        Proceedings                            7


  1    litigator, but I am familiar enough with the case.

  2                We tend to disagree here.      This is -- Low Income

  3    Housing Tax Credit Program is a special program which is

  4    regulated here, in this case, by the New York State agency

  5    that oversees it.     We are talking about significant subsidy

  6    dollars and federal tax relief that the investor got, which

  7    is -- which is under the tax code, itself.           This program was

  8    formed under Section 42.

  9                THE COURT:     I understand all of that.

 10                MR. GOLDSTEIN:       Right.

 11                THE COURT:     In fact, I have a little familiarity

 12    with it.    Not as much as you, I know a little bit about the

 13    program.    But so what?

 14                MR. GOLDSTEIN:       So, Your Honor --

 15                THE COURT:     Why didn't you write it differently?

 16                MR. GOLDSTEIN:       Well, firstly, we weren't counsel

 17    then.

 18                THE COURT:     Good.

 19                MR. GOLDSTEIN:       Right, so we would have written it

 20    differently.

 21                The contract, itself, is not the standard language

 22    that you would see in today's partnership agreements.           This

 23    was an earlier agreement.        I'm not sure why it was drafted in

 24    such a, to me, not following what the code would presume to

 25    state, but the intent of the parties is it is important here



                       SAM        OCR       RMR       CRR    RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 8 of 28 PageID #: 550


                                        Proceedings                                8


  1    because the state wants it to be maintained as affordable low

  2    income housing.       The investor here does not.       The investor is

  3    taking a position which is contrary to the purpose of the

  4    statute.    They get ten years of deductions, tax deductions.

  5    Then at the end of the compliance period, 15 years, they are

  6    supposed to exit for a nominal amount.

  7                THE COURT:     Maybe that is your partner texting you

  8    that he is stuck.

  9                MR. GOLDSTEIN:       Yes, probably.      For a nominal

 10    amount.    And what --

 11                THE COURT:     You would agree that on its face it

 12    seems pretty clear, nothing ambiguous about the language,

 13    right, of first refusal?         We all know what that is.

 14                MR. GOLDSTEIN:       Well, Your Honor, they're not

 15    letting our client exercise the right to take -- to have the

 16    option to take the project.

 17                So their position is contrary --

 18                THE COURT:     And his response is going to be your

 19    client did not contract for that right, your client contracted

 20    for a right of first refusal.

 21                I don't want to take advantage of you.            You seem to

 22    be perfectly competent on the subject, to be honest.

 23                Any idea where your colleague is?

 24                MR. GOLDSTEIN:       Yes, I am going to take a look right

 25    now, sorry, Your Honor.      I didn't want to be rude.



                       SAM        OCR       RMR       CRR      RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 9 of 28 PageID #: 551


                                        Proceedings                             9


  1                 THE COURT:    You know, I do have a feeling somehow I

  2    am missing something, to be candid, but I can't get past this

  3    language.

  4                 MR. GOLDSTEIN:      He seems to be stuck, Your Honor, I

  5    apologize.

  6                 THE COURT:    He's stuck?

  7                 MR. GOLDSTEIN:      Yes.

  8                 THE COURT:    Stuck where?

  9                 MR. GOLDSTEIN:      In court, in Supreme Court, New York

 10    State Supreme.

 11                 THE COURT:    So we are waiting for Godot, I see.

 12    Okay.

 13                 MR. GOLDSTEIN:      But, Your Honor, I think what's

 14    important here is that the -- you have to look at the totality

 15    of the situation.     There is a regula -- state regulatory

 16    agreement, which talks about that this project is supposed to

 17    be maintained as affordable housing with the intent that our

 18    client, Riseboro Community Partnership, a non-profit

 19    developer, is supposed to be able to own the project, at the

 20    end of the day maintain it as affordable housing.

 21                 SunAmerica's position, basically, thwarts that

 22    attempt to do that.       Their position is that no, you can't do

 23    that under the basis of this agreement and under the statute.

 24    But that flies in the face of -- in contrary to the whole

 25    entire purpose of the program.           And by doing that, this sends



                       SAM        OCR          RMR    CRR    RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 10 of 28 PageID #: 552


                                       Proceedings                            10


   1   a message, a chilling effect actually, through the whole

   2   entire tax credit community that non-profits are not going to

   3   have the rights that they're supposed to have to be able to

   4   take the investor out for a dollar.         And if that happens, this

   5   throws the whole entire program into chaos.          That's not what

   6   is intended by the program, the state here, in New York State.

   7               THE COURT:    I understand.

   8               MR. GOLDSTEIN:      And that's a really chilling effect

   9   on affordable housing.

  10               THE COURT:    I understand what you're saying, but I

  11   keep getting stuck on this schoolboy adage of take the

  12   language as you find it.

  13               Anything you want to add to your position, other

  14   than you're glad you made the trip?

  15               MR. DOLAN:    Other than -- other than we agree with

  16   Your Honor.

  17               I mean, the position made by the plaintiff is that

  18   the state has a certain desire or certain intent.           Right, the

  19   state is not a party to this contract.          Right?

  20               The state does have a regulatory agreement that

  21   preserves this property as affordable housing property for a

  22   substantial period of time after the expiration of what we

  23   call the initial compliance period.         So the state's interest

  24   is well protected.

  25               THE COURT:    For how long?



                        SAM      OCR       RMR       CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 11 of 28 PageID #: 553


                                       Proceedings                            11


   1               MR. DOLAN:    In this particular case, it's probably

   2   at least another 15 years.       Current deals are probably a total

   3   of 30 to 45 years where the property in New York State is

   4   required to be an affordable property; right.          That is part of

   5   the consideration that is given to the state in exchange for

   6   an allocation of the credits, just speaking in general.

   7               And so typically what happens in these deals is that

   8   there is what's called an Extended Use Agreement that is

   9   recorded among the land records.          It runs with title.    And it

  10   restricts and prohibits the use of the property for anything

  11   other than low income or affordable housing, right, in

  12   accordance with the desires of the state for a substantial

  13   period in excess of the original 15-year period.

  14               So that is the instrument that is out there that is

  15   expressly designed to protect and effect the rights that the

  16   plaintiff says the state has in this project and in this

  17   interest.

  18               They know how to protect themselves.         The parties to

  19   the contract knew how to contract.         They elected to contract

  20   for a right of first refusal.        As a matter of tax law, they

  21   could not have contracted for a below-market price option,

  22   right, because that would have defeated the tax benefits.

  23   Right?    And, in fact --

  24               THE COURT:    The incentive for you folks is the tax

  25   benefit?



                        SAM      OCR       RMR       CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 12 of 28 PageID #: 554


                                       Proceedings                              12


   1               MR. DOLAN:    That's one, but there are other

   2   incentives as well.      Partly they obtain some cash flow from

   3   the property just through normal operations, collecting rents

   4   and so forth.     They, in some instances, collect additional tax

   5   benefits.    For example:     Deductions, depreciation,

   6   amortization, things like that.        And also, they are entitled

   7   as business people to realize, if it happens, as sometimes it

   8   does in these projects, appreciation in the value of the

   9   underlying real estate.       That is not always the case.       There

  10   are plenty of these projects in other parts of the country

  11   typically that do not appreciate as we see in the New York

  12   City market, but those are all sort of a basket and bundle of

  13   benefits that people who invest in these deals expect to have

  14   for a period of time.

  15               There is absolutely nothing that prohibited these

  16   parties when they contracted from contracting for an option at

  17   fair market value, right, not below fair market value, but at

  18   fair market value.      So that the plaintiff here would have the

  19   absolutely right to come in and purchase the property, not at

  20   the beneficial price that it would like to be able to buy it

  21   for now.    They could have contracted for that.         They knew how

  22   to do that.     They didn't.

  23               Similarly, Your Honor, what I would say is Congress

  24   knew very well how to use the word "option" in the 42(i)(7)

  25   legislation when that was adopted back in the 1980's.            And, in



                        SAM      OCR       RMR       CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 13 of 28 PageID #: 555


                                       Proceedings                            13


   1   fact, the very paper cited by my colleague at the bar here to

   2   this Court indicates that in the 1980's Congress specifically

   3   considered adoption of the word "option" "at the same time

   4   they were considering adoption of the words "right of first

   5   refusal," and they rejected the use of the term "option."

   6   Right, and so that is a matter of the legislative history.

   7   There is no particular discovery that is required on that.

   8               We can provide you with a copy of that particular

   9   bill, which found its way to the Senate floor and was not

  10   acted on in favor of the right of first refusal.

  11               And in addition, the current legislative history is

  12   such that Congress is currently considering a bill known as

  13   the Cantwell-Hatch bill, which would have the effect, at least

  14   in part, of changing the "right of first refusal" language

  15   that exists in the code to "option."          Right?   But they have

  16   not enacted that, right, and Congress is not about the

  17   business of going through frivolous activities changing words.

  18               At least in this respect I would say, Your Honor,

  19   perhaps that remark was a bit too broad, I apologize, but at

  20   least in this respect:      If Congress thinks that there may need

  21   to be a change, right, they are going to change the

  22   legislation for a particular reason or to satisfy a particular

  23   result, and so it is patently apparent that Congress knew what

  24   it was doing when it adopted right-of-first-refusal language

  25   in 42(i)(7).     It rejected the term "option" within that



                        SAM      OCR       RMR       CRR      RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 14 of 28 PageID #: 556


                                       Proceedings                             14


   1   context, and currently is considering the possibility of now

   2   changing that language that's in the code to "option."            All of

   3   which completely supports Your Honor's position, I think,

   4   which is this language is right-of-first-refusal language.

   5   That is a special instrument recognized in the law.            It has

   6   been for years and years and years.          It has a special meaning

   7   under the law.     And when Congress determined and decided to

   8   adopt that language in 42(i)(7), it took with it, right, all

   9   of the common law that was associated with that concept and

  10   did not ask, for example, this Court to create a new body of

  11   federal law around that concept because there was already

  12   state law in every jurisdiction in the country, frankly, that

  13   tells practitioners and business people what a right of first

  14   refusal is in that jurisdiction."

  15               MR. GOLDSTEIN:      Your Honor, I, obviously, disagree,

  16   respectfully disagree.

  17               THE COURT:    Well, you don't disagree on one thing,

  18   the object here, the objective here --

  19               MR. GOLDSTEIN:      Yes.

  20               THE COURT:    -- is to provide low income housing.

  21               MR. GOLDSTEIN:      That is absolutely correct.

  22               THE COURT:    And there is nothing about the

  23   instruments, and I am not ruling on this, I am just giving you

  24   my reaction.     As I see it, there is nothing about the

  25   instruments, if counsel is correct, that undermines that goal.



                        SAM      OCR          RMR    CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 15 of 28 PageID #: 557


                                       Proceedings                            15


   1               MR. GOLDSTEIN:      But, Your Honor, I would disagree

   2   because I think the interpretation that counsel is taking is

   3   that, yes, no one really truly understands why Congress didn't

   4   do "option."     I don't know whether it was the more politically

   5   correct thing at the time to do "right of first refusal."

   6               If we go back to the beginning of the statute, that

   7   was added after the statute was enacted in '86, because there

   8   were many amendments.      There were two amendments after '86

   9   when the statute was created.        And I think to create -- clean

  10   up the gaps, because the states wanted to make sure that these

  11   projects were -- primarily in the beginning were going to

  12   non-profit organizations and they wanted to maintain

  13   affordable housing.

  14               So I think a compromise is what happens because the

  15   way the right of first refusal is written in the statute, it

  16   talks about a below-market price.         But how is that a true

  17   right of first refusal?       It's not talking about fair market

  18   value, it talks about there's -- you're able to obtain the

  19   property for a dollar, assumption of the debt and paying any

  20   of the investors' exit taxes.        That's not fair market.

  21               And what the investor here wants to do is create a

  22   fair market value, which cannot be supported in these

  23   projects.    These projects are below-market rents.         They --

  24   many of them have long-term regulatory agreements.           But the

  25   belief here, and which I believes really is driving the



                        SAM      OCR       RMR       CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 16 of 28 PageID #: 558


                                       Proceedings                             16


   1   defendants' cause here, is that just happens that this

   2   building is in an area of Brooklyn which is appreciating in

   3   great value.     At the time, over 15 years ago, it was not such

   4   a good neighborhood.      But investor --

   5               THE COURT:    Where is it again?

   6               MR. GOLDSTEIN:      It's in the Ridgewood/Bushwick area

   7   of Brooklyn.

   8               THE COURT:    I can't believe my daughter lives in

   9   Bushwick.

  10               MR. GOLDSTEIN:      Right.

  11               THE COURT:    When I was a young prosecutor Bushwick

  12   was sort of action central.

  13               MR. GOLDSTEIN:      Right.

  14               So, Your Honor, a lot of these investors see

  15   opportunity.     New York City, 15, 20 years ago, besides outside

  16   of Manhattan, was not extremely valuable property.           Who knew

  17   today Brooklyn would be sitting on a gold mine?

  18               (Mr. Markowitz entered the courtroom.)

  19               MR. GOLDSTEIN:      And so the investor, when they say

  20   they're a long-term holder of assets, that's not the intent of

  21   the program, for the investor to be a long-term holder of

  22   assets.    It's the intent of the non-profit to get the property

  23   at a below market.      Yes, they did not use of the word

  24   "option," but the right of first refusal, in essence, is an

  25   option here and our client is exercising that right.



                        SAM      OCR       RMR       CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 17 of 28 PageID #: 559


                                       Proceedings                             17


   1               THE COURT:    Mr. Goldstein has, in your absence,

   2   conceded the point and we've settled the case.

   3               MR. MARKOWITZ:      Your Honor, I apologize.

   4               THE COURT:    At least, we got a smile out of you.

   5               MR. MARKOWITZ:      I apologize, Your Honor.     We had a

   6   case in Supreme Court that could not be moved and the person

   7   who was supposed to handle it got called into the Bronx on

   8   another case that could not be moved.          So, I apologize.

   9               THE COURT:    That's okay.

  10               Well, we have just been having sort of an informal

  11   back-and-forth here.      I think we've reached, at least, this

  12   common understanding, that this case is driven by the question

  13   of how one reads the right of first refusal as articulated in

  14   the contract.

  15               And even though Mr. Goldstein tells me he is not a

  16   seasoned litigator, he has done a pretty good job stating your

  17   position --

  18               MR. MARKOWITZ:      I had not --

  19               THE COURT:    -- which I had, frankly, some difficulty

  20   with.    But I think we ought to focus on that question, get it

  21   resolved, and see where that gets us.

  22               MR. MARKOWITZ:      On the question of how to exercise

  23   the right of first refusal?

  24               MR. GOLDSTEIN:      Yes.

  25               MR. MARKOWITZ:      Okay.



                        SAM      OCR          RMR    CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 18 of 28 PageID #: 560


                                        Proceedings                            18


   1                So that question is actually a question that

   2   wouldn't -- it's not -- while that is one of the major

   3   questions in this case, it's not the question that's ready for

   4   summary judgment at this point.        And that's the issue that we

   5   took exception with in their letter, which was against our

   6   request for the motion to dismiss.

   7                Okay, the reason that their question about the

   8   motion for summary judgment is not ready, there is many issues

   9   here regarding what -- how this right of first refusal and

  10   what the parties agreed to and what they understood at the

  11   inception of the contract.

  12                THE COURT:   Let me stop you, and I will give you

  13   back the floor.

  14                But fundamentally, contract interpretation, we start

  15   with the language.      Right?    Contracts are Contracts 101.      I

  16   can see David Garland preaching that gospel to me a thousand

  17   years ago.    We start with the language.            Right?

  18                Is there anything ambiguous about that language?

  19                MR. MARKOWITZ:      Yes, that's the issue.

  20                THE COURT:   Well, if I were to agree with you, then

  21   maybe we do, maybe summary judgment isn't.

  22                My inclination is you're wrong, but that is not a

  23   ruling, that is just my reaction to what I have read in your

  24   letters and the text of the contract.

  25                MR. MARKOWITZ:      As we said, or as Your Honor



                        SAM      OCR        RMR       CRR       RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 19 of 28 PageID #: 561


                                       Proceedings                            19


   1   correctly pointed out the last time we were here before you on

   2   the motion for remand, their interpretation of the contract,

   3   which would have the right of first refusal only exercisable

   4   upon this bona fide offer that they had the sole power to

   5   reject or accept, would leave the contract provision

   6   meaningless.     It would never be exercised because underlying

   7   the right of first refusal, and what's not present in any one

   8   of the New York cases that are out there or to which they've

   9   cited, is the fact that the underlying purchase price, the

  10   exercise price of that right of first refusal is an extremely

  11   below market number of the assumption of the debt, plus a

  12   nominal fee, and potentially some exit taxes.          Okay?

  13               As Your Honor correctly pointed out the last time we

  14   were here, no bona fide purchaser is going to come in here,

  15   spend the time for an appraisal, spend the money for an

  16   appraisal, spend the time and money to put together an offer,

  17   make the offer, only to get it rejected; or even if it's not

  18   rejected, to have it surpassed by this extremely below market

  19   number, which they can never -- a bona fide purchaser would

  20   never have been able to attain.

  21               As of that, that by itself means that this New York

  22   law on right of first refusal that they are relying so heavily

  23   on, despite the fact that they're the ones who said this was a

  24   federal question and should be done under the federal law,

  25   which is the interpretation of how Section 42 is, now they



                        SAM      OCR       RMR       CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 20 of 28 PageID #: 562


                                        Proceedings                              20


   1   want to revert back to New York law, but that being said, none

   2   of those -- those cases deal with what -- the issue here,

   3   which is what we have, this interest, which as I heard my

   4   partner talking is, in essence, operates as an option, but as

   5   that number is so low, there can never be a bona fide offer.

   6                Also Contract 101, as I learned it, you know, with

   7   Professor Crea, was that we had to come in and you cannot have

   8   a piece of a contract be meaningless.           You have to interpret

   9   the words of the contract so that it actually has meaning and

  10   intent.

  11                If you -- if we agree with their position under the

  12   New York law that this is a common law, regular, ordinary,

  13   garden variety right of first refusal, then that means that

  14   that entire provision has no meaning, has no intent, it can

  15   never be exercised.       And that is not what the Section 42 ROFR

  16   was about.    That's not what the parties intended when they

  17   entered into this agreement.        That's not what the agencies

  18   intended when they extended millions of dollars of loans to

  19   the project.     That's not what they agreed to when they took

  20   their millions of -- tens of millions of dollars' worth of tax

  21   credits as part of this.

  22                THE COURT:    Okay, I see your point, but I suggest

  23   that we, in my view, turn to the head question.             Let's brief

  24   it.   If I somehow come to believe that we are premature in

  25   addressing it at this point, then we will move on to



                        SAM       OCR       RMR       CRR    RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 21 of 28 PageID #: 563


                                       Proceedings                            21


   1   discovery.

   2                Where are you on discovery?

   3                MR. DOLAN:   Your Honor, the defendants, we -- the

   4   parties are under court order to initiate discovery.

   5                THE COURT:   In other words, no place.

   6                MR. DOLAN:   Strictly in compliance with that court

   7   order, we have served initial disclosures and initial sets of

   8   discovery because we wanted to comply and to be in compliance

   9   with the court order.      We are certainly happy to hold those

  10   materials in abeyance.      I don't think they are necessary,

  11   but --

  12                THE COURT:   Let me stop you a second.

  13                What about this point:       Read as a standard garden

  14   variety right of first refusal, your colleague here argues it

  15   renders, essentially, the agreement meaningless.

  16                Do I paraphrase you awkwardly, Counsel?

  17                MR. MARKOWITZ:     No, that's pretty much the point.

  18                MR. DOLAN:   That is fundamentally incorrect.        It may

  19   not have every meaning in the book that they want it to have,

  20   right, but there are any number of circumstances.           In fact,

  21   the circumstance in the very case that they rely on, right,

  22   which is the HRI decision out of Massachusetts, the facts of

  23   that case are exactly what Mr. Markowitz told you could never

  24   happen because there was, in fact, a third-party offer that

  25   was advanced in that specific case.



                        SAM      OCR       RMR       CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 22 of 28 PageID #: 564


                                       Proceedings                                22


   1               Now, this case is different, in that the plaintiffs

   2   here have not bothered to get an offer at all.            Whether it's a

   3   bona fide offer, an offer for $10, right, a good faith offer,

   4   none of that.     They have simply said that this language,

   5   right, in 42(i)(7) excuses that.

   6               There are any number of rights of first refusal --

   7               THE COURT:    I get you.      I get your point.

   8               MR. MARKOWITZ:      Your Honor, if I may just respond to

   9   that briefly.

  10               THE COURT:    I guess we are not going to need

  11   argument after this.

  12               MR. MARKOWITZ:      In the Homeowners Rehab case that he

  13   just cited, the issue there was specifically, the

  14   right-of-first-refusal language specifically and explicitly

  15   required an offer.      Don't have that here.

  16               THE COURT:    Well, he is going to say when you say

  17   right of first refusal, that, if not explicitly, certainly

  18   implicitly with a capital I requires some third-party offer.

  19               All right, we are not going to resolve it now.            You

  20   know where I am thinking.       Let's brief that question and go

  21   from there.     Let's brief that question.          There's other stuff,

  22   motions to dismiss that I recall.         Let's brief that question

  23   and we will see where we come out.         The case could readily

  24   resolve itself, it seems to me.

  25               And if you think I am wrong, tell me.             Now is the



                        SAM      OCR       RMR       CRR       RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 23 of 28 PageID #: 565


                                       Proceedings                            23


   1   time.    Now is the time.

   2               MR. MARKOWITZ:      Well, I think the problem is, is

   3   that in order to properly brief it, there needs to be

   4   depositions of parties --

   5               THE COURT:    You are dying to get behind that

   6   language, aren't you?

   7               MR. MARKOWITZ:      You know, there has to be

   8   depositions on what the parties intended when they entered

   9   into the contract.

  10               THE COURT:    Well --

  11               MR. DOLAN:    And, Your Honor, on that point I would

  12   just, again, refer the Court back to Section 1605 of the

  13   Partnership Agreement, which says specifically:             This

  14   agreement sets for the --

  15               THE COURT:    Understood.     I understand your point.

  16               Well, I cannot tell him not to file a motion on

  17   this, but I think it makes sense to address this question.

  18   And if I eventually agree with you that somehow we get past

  19   this language, then the intent of the parties becomes quite

  20   relevant, of course.

  21               So let's do that.

  22               MR. DOLAN:    Thank you, Your Honor.

  23               THE COURT:    Let's do that, and do it in a streamline

  24   fashion so we get this case moving.

  25               Who is the Magistrate?



                        SAM      OCR       RMR       CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 24 of 28 PageID #: 566


                                       Proceedings                            24


   1               MR. MARKOWITZ:      Judge Scanlon.

   2               MR. DOLAN:    Judge Scanlon.

   3               THE COURT:    Judge Scanlon, okay.

   4               MR. DOLAN:    We are to appear in front of her at

   5   12:45 this afternoon.

   6               THE COURT:    Today?

   7               MR. DOLAN:    Yes, unless you can assist us with that.

   8               THE COURT:    I will try.        I don't know what her

   9   calendar is, but I will try.

  10               MR. MARKOWITZ:      I believe her original intent, if

  11   you remember correctly, when we were before her the first time

  12   there was -- she'd actually asked us for -- we put down for a

  13   telephone conference regarding whether there should be a

  14   motion for summary judgment early in the case or not.

  15               And after filing all these letter requests, she

  16   turned that into a in-person conference, but I don't know if

  17   she realized that we were in front of you in that same morning

  18   on the same issue.      So I'm not even sure if it was necessary.

  19               THE COURT:    I assume you can agree on a briefing

  20   schedule?

  21               MR. MARKOWITZ:      Yes.

  22               MR. DOLAN:    Yes, of course.

  23               THE COURT:    Why don't you do that, and let me go

  24   place a phone call and see if I can get you in there and I

  25   will come back.



                        SAM      OCR          RMR     CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 25 of 28 PageID #: 567


                                       Proceedings                            25


   1               MR. MARKOWITZ:      Your Honor, if I could just ask you

   2   one question?

   3               THE COURT:    Sure.

   4               MR. MARKOWITZ:      I just want to know exactly the

   5   narrow issue.     I just want to be clear on the narrow issue

   6   that we are briefing, and I just want to be clear on that.

   7               THE COURT:    The narrow issue is the interpretation

   8   of the right of first refusal.

   9               MR. MARKOWITZ:      Okay.

  10               THE COURT:    Is it anything other than a right of

  11   first refusal in the classic sense, if you will.

  12               I will get ahold of Judge Scanlon and we'll come

  13   back.

  14               MR. DOLAN:    Thank you, Your Honor.

  15               MR. MARKOWITZ:      Thank you, Your Honor.

  16               (Judge RAYMOND J. DEARIE exited the courtroom.)

  17               (Recess taken.)

  18               (Judge RAYMOND J. DEARIE entered the courtroom.)

  19               (In open court.)

  20               THE COURT:    I called and, of course, got voicemail,

  21   which means they are in court, I assume.            So I am going to

  22   suggest you go there, 13A South.          In other words, upstairs.

  23               We surrendered the upper floors to the magistrates,

  24   so the architect would have some latitude to design the

  25   building.    One of the great acts of generosity of my



                        SAM      OCR       RMR       CRR      RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 26 of 28 PageID #: 568


                                        Proceedings                           26


   1   colleagues.     And I will continue to try to get ahold of her.

   2               MR. MARKOWITZ:      Okay.

   3               THE COURT:    Go in, sit yourself down, and if you can

   4   get the deputy's attention, explain that I had called and,

   5   perhaps, she will call me.        Otherwise, we will get somebody

   6   over there to try to intervene so you can get on her calendar.

   7               Have you come up with a schedule?

   8               MR. MARKOWITZ:      Yes, we have, Your Honor.

   9               We've come up with that on January 17th parties will

  10   submit motions -- briefs to each other on the issue, that

  11   opposition briefs will be submitted to each other and then to

  12   the Court on February 14th, and there will be no replies.

  13               THE COURT:    Okay.    Now, you want to argue this, I

  14   bet?

  15               MR. MARKOWITZ:      Yes.

  16               MR. DOLAN:    Yes.

  17               THE COURT:    Again.

  18               MR. GOLDSTEIN:      I'll practice next time, Your Honor.

  19               THE COURT:    You are doing fine.        You are doing just

  20   fine.    Not a problem.

  21               All right, so the briefing will be to me when?

  22               MR. MARKOWITZ:      We will exchange on the 14th, which

  23   is a Friday.     I am assuming we can hand-deliver --

  24               MR. DOLAN:    The 17th.

  25               MR. MARKOWITZ:      -- it by that Monday, the 17th.



                        SAM      OCR          RMR     CRR     RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 27 of 28 PageID #: 569


                                       Proceedings                              27


   1               THE COURT:    The 17th of?

   2               MR. MARKOWITZ:      February.

   3               MS. NACE:    That's a holiday.      It's Presidents' Day.

   4               MR. MARKOWITZ:      Presidents' Day.     So by the 18th

   5   we'll have it --

   6               THE COURT:    So the 18th of February you will file.

   7   That will get us into -- I am going to be away then.            So I

   8   will get three weeks with the papers.          Let's put this down for

   9   the 20th.    Is that okay?

  10               Wait a minute, you said 18th of February.

  11               MR. MARKOWITZ:      February 18th we will have it to

  12   you.

  13               THE COURT:    I beg your pardon.        I beg your pardon.

  14   Yes, it is going to be the 20th of March, I'm afraid.

  15               MR. MARKOWITZ:      Okay.

  16               THE COURT:    I take it, 11:00 a.m. work?

  17               MR. DOLAN:    Yes, Your Honor.

  18               MR. MARKOWITZ:      Sure, Your Honor.

  19               THE COURT:    11:00 a.m. on the 20th of March.

  20               MR. DOLAN:    As long as Mr. Markowitz is not in state

  21   court.

  22               MR. MARKOWITZ:      As of now, I'm not.

  23               THE COURT:    Well, as he has learned today, we don't

  24   wait for him.

  25               All right, gentlemen and madam, thank you for your



                        SAM      OCR       RMR       CRR      RPR
Case 1:18-cv-07261-RJD-JRC Document 41-1 Filed 02/18/20 Page 28 of 28 PageID #: 570


                                          Proceedings                           28


   1   time and we will see you in the spring.

   2               MR. DOLAN:       Thank you, Your Honor.

   3               MR. GOLDSTEIN:         Thank you, Your Honor.

   4               MR. MARKOWITZ:         Thank you, Your Honor.

   5               MS. NACE:    Thank you, Your Honor.

   6               MR. DOLAN:       Best wishes for the holiday.

   7               THE COURT:       Good luck.

   8               MR. DOLAN:       Thank you.

   9               (Matter adjourned.)

  10

  11

  12                            *         *    *    *      *

  13

  14   I certify that the foregoing is a correct transcript from the
       record of proceedings in the above-entitled matter.
  15

  16       /s/ Stacy A. Mace                              November 26, 2019
       _________________________________                  ___________________
  17         STACY A. MACE                                DATE

  18

  19

  20

  21

  22

  23

  24

  25



                       SAM          OCR       RMR   CRR        RPR
